United States Court of Appeals

                                 FOR THE EIGHTH CIRCUIT

                                      ___________

                                      No. 97-1668
                                      ___________

United States of America,                  *
                                           *
              Appellee,                    *
                                           *
     v.                                    * Appeal from the United States
                                           * District Court for the Western
John Bradford Bond,                        * District of Missouri.
                                           * [PUBLISH]
              Appellant.                   *
                                      ___________

                      Submitted: September 10, 1997

                            Filed:        February 6, 1998
                                      ___________

Before McMILLIAN, ROSS and MURPHY, Circuit Judges.
                               ___________

PER CURIAM.


     John     Bradford    Bond    pleaded   guilty    to   conspiracy   to   distribute
methamphetamine, in violation of 21 U.S.C. §§ 841(a) and 846, and was
sentenced to 210 months imprisonment.                On appeal Bond challenges the
voluntariness of his guilty plea and a sentence enhancement for his role
in the offense under U.S.S.G. § 3B1.1(a).              We reject his arguments and
affirm.
         Bond argues that his plea was involuntary because at the plea hearing
his counsel estimated that Bond would be subject to a guidelines sentencing
range of 121 to 151 months.        His argument is without merit.         A defense
counsel's erroneous estimate of a guidelines sentence does not render an
otherwise voluntary plea involuntary.         United States v. Rhodes, 913 F.2d
839, 843 (10th Cir. 1990), cert. denied, 498 U.S. 1122 (1991); cf. United
States v. Fortney, 957 F.2d 629, 631 (8th Cir.) (per curiam) ("government's
incorrect estimate of [defendant's] criminal history category" does not
necessarily "render[] the guilty plea invalid"), cert. denied, 506 U.S. 902
(1992).       In this case, before accepting Bond's guilty plea, the district
     1
court complied with the requirements of Fed. R. Crim. P. 11.            Among other
things, the court advised Bond that the guidelines would determine his
sentence unless the statute overrode the guidelines.            The court further
advised that the statutory minimum sentence was ten years and the maximum
sentence was life.      We note that "[i]n accepting [Bond's] guilty plea, the
district court was not obligated to inform [Bond] of the applicable
guideline range or the actual sentence he would receive."            United States
v. Marks, 85 F.3d 396, 398 (8th Cir.), cert. denied, 117 S. Ct. 205 (1996).



         Following his plea and before sentencing, Bond filed a pro se motion
to withdraw his guilty plea.       At the sentencing hearing, the court asked
Bond whether he wanted to be heard on the motion.         He said no and withdrew
the motion.      On appeal Bond argues that the court erred in allowing him to
withdraw his pro se motion, asserting that he had inadequate representation.
We need not address this argument, since Bond failed to raise the issue
below.       In any event, even if Bond's motion to




         1
        The Honorable Russell G. Clark, Senior Judge, United States District Court
for the Western District of Missouri.
                                        -2-
withdraw had been before the district court, the court would not have abused
its discretion in rejecting it.        "A defendant's misapprehension of the
application of the Guidelines to his sentencing does not constitute a fair
and just reason for withdrawing a plea so long as the defendant was told the
range of potential punishment and that the Guidelines would be applied to
determine his sentence."      United States v. Burney, 75 F.3d 442, 445 (8th
Cir. 1996). "This remains true even where such a misunderstanding is based
on an erroneous estimation by defense counsel."      Id.


     In this case, it appears that counsel's miscalculation was based on
his belief that Bond would not receive an enhancement for his role in the
offense under U.S.S.G. § 3B1.1(a), which provides a four-level enhancement
"[i]f the defendant was an organizer or leader of a criminal activity that
involved five or more participants or was otherwise extensive."      However,
the plea agreement specifically informed Bond that the district court at the
time of sentencing would decide whether the enhancement applied.


     Contrary to Bond's argument on appeal, the district court did not err
in imposing the enhancement.      Bond does not challenge the scope of the
activity, but argues that the government failed to prove that he was an
organizer or leader.    We disagree.   "The terms 'organizer' and 'leader' are
to be broadly interpreted."    United States v. Guerra, 113 F.3d 809, 820 (8th
Cir. 1997).    "Factors the court should consider include the exercise of
decision making authority, the nature of      participation in the commission
of the offense, . . . and the degree of control and authority exercised over
others."   U.S.S.G. § 3B1.1, application note 4.   At the sentencing hearing,
an undercover officer   testified that Bond "was at the top with individuals
underneath that were distributing methamphetamine."        In particular, the
officer noted that Bond "fronted" drugs,




                                       -3-
maintained control over the proceeds, required distributors to "pair up" for
safety, and directed the activities of a "mule."      Because the district
court's finding that Bond was an organizer or leader is supported by the
evidence, it is not erroneous.   See, e.g., Guerra, 113 F.3d at 820.


     Accordingly, we affirm.


     A true copy.


           Attest:


                 CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT




                                    -4-